Citation Nr: 1330492	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma.

2. Entitlement to service connection for basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty from July 1948 to July 1952.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In October 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.                 § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board has previously remanded this case several times, most recently in     April 2013 to obtain additional outstanding records of private medical treatment.  The case is now back before the Board for an appellate disposition. 
 
FINDING OF FACT

The competent evidence weighs against finding that the Veteran's post-service diagnosed skin cancer is causally related to an incident of military service, including described exposure to sunlight therein. 


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for squamous cell carcinoma. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria are not met to establish service connection for basal cell carcinoma. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 38 CFR 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May and June 2007, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further advised the Veteran of the responsibilities for providing supporting evidence, that VA and the Veteran had joint obligations to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA notice further explained how VA establishes disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 38 U.S.C.A.                 § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA correspondence in this case preceded issuance of the rating decisions on appeal, and thus met the standard for timely notice.  

The RO (including through the Appeals Management Center (AMC)) has taken appropriate action to comply with the duty to assist the Veteran with his claims through obtaining service treatment records (STRs), and records of VA and private outpatient treatment. The Veteran has also undergone VA Compensation and Pension examination to determine the present diagnosis and likely etiology of skin cancer, including in relation to other potentially service-related dermatological conditions. The RO/AMC has properly implemented the Board's prior remand directives and afforded the Veteran further opportunities to provide and/or identify pertinent private medical treatment, as well as arranged for the foregoing VA examination. 

Whereas in its June 2013 Written Brief Presentation, the Veteran's designated representative has requested an additional medical opinion on the dispositive issues regarding his claims, the Board does not find such an opinion necessary in this case.  The Veteran's representative requests "an outside medical opinion to determine whether or not there is a link between the Veteran's in-service lupus erythematosus and basal and squamous cell carcinoma," and provides reference to internet             journal articles that reportedly substantiate this claimed medical relationship.  However, the Board presently observes that the Veteran was only given the diagnosis of "possible lupus erythematosus" during service, and his medical history over several decades since then (including on recent VA examination) has failed to indicate any further clinical diagnosis of lupus erythematosus. Nor has the Veteran generally presented over time with signs or symptoms suggesting further medical inquiry into whether he has lupus erythematosus (an autoimmune disease, often with flare-ups involving chronic joint inflammation). It follows that the potential causal linkage between lupus erythematosus and skin cancer is not a determinative issue in this case, and the Board is not requesting an independent medical opinion, such as through a Veterans Health Administration (VHA) designated physician pursuant to 38 C.F.R. § 20.901(a). 

Meanwhile, in furtherance of his claims, the Veteran has provided several personal statements and a lay statement from his spouse, and additional private treatment records. He testified at a Board hearing. There is no indication of any further relevant evidence or information that has not already been obtained.  

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Governing Law And Regulations

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.             38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows:                   (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).
Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b). See also, Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the  VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R.                   § 3.310(b).

The determination as to whether the requirements for service connection are met  is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)). See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of        38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. However, as also observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). 

As a preliminary consideration to discussion of the merits of this case, the Board observes that the Veteran's complete STRs are not of record, and are presumed partially destroyed in a fire at the National Personnel Records Center (NPRC)              in 1973. The remaining available STRs have been made of record in this case.              In situations, as here, where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the- doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski,                1 Vet. App. 365, 367 (1991). See also, Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus far, all reasonable measures to assist the Veteran in obtaining available medical evidence pertinent to and contemporaneous with his military service have been carried out. The Board further recognizes the concomitant duty to carefully explain the reasons and bases for the instant decision.

Background and Analysis

On review of STRs, a May 1950 record indicates evaluation and treatment for eczema, nose, allergen unknown. (Corresponding clinical records for evaluation of eczema are not legible as having been partially damaged in the above-referenced 1973 fire at the NPRC.) Also that month, the Veteran underwent a brief hospitalization for observation due to "possible lupus erythematosus."                                        A November 1950 record indicates chemical destruction of the nails on the right hand, with treatment through lime water soaks. 

The Veteran's separation examination (date not legible) does not reference any dermatological signs or symptoms. There was noted the presence of hay fever due to climate conditions. 

In March 1989, in connection with an earlier claim for service connection for a dermatological disorder, the Veteran indicated that while in the U.S. Air Force around 1948-49 he was working on camera repair, and his duty involved washing camera parts in carbon tetrachloride and his hands were submersed in this solution two to three hours a day. Soon afterwards, the Veteran recalled, this chemical was banned from being used because of the hazard of it entering the bloodstream.            He recalled that there were times during the remainder of his military service where he developed skin rashes and went to the dispensary for treatment. After discharge he was treated at various times for skin rashes of undetermined origin. Finally in 1969 he was diagnosed with Hailey Hailey disease (benign familial chronic pemphigus) for which there was no known cause and no known cure. The Veteran expressed the belief that the dermatological problems he had experienced over the years were related to his handling of the carbon tetrachloride. In later correspondence, he acknowledged that most cases of Hailey Hailey disease were of genetically acquired illness, however he maintained that the condition was likely undiagnosed prior to service but then aggravated by the carbon tetrachloride.

The November 1989 correspondence from a private dermatologist states that           the Veteran was being treated for Hailey Hailey disease, and gives a history of having had the condition since age 20. According to the physician, the condition was a genetic one and usually started in adolescence and early adult life, and was aggravated by heat, sweating, irritation and secondary infection. The physician indicated that it was not likely that photographic chemicals would be aggravating unless they were in direct contact with areas of involvement. 

Private clinical records show beginning in 1981 continuing evaluation and treatment for a long history of Hailey Hailey disease, with intermittent flare-ups. In 1987 the Veteran began to receive treatment for recurrent actinic keratosis and sebhorrheic keratosis.

In its June 1990 decision, the Board denied the Veteran's claims for service connection for Hailey Hailey disease, and for a skin disease of the nose. 

In April 2007, the Veteran filed an informal claim for skin cancer of both ears.           He indicated that during service he was stationed in Okinawa, Japan and during this time had daily exposure to the sun and heat, having worn only a fatigue hat daily and having had no sunscreen available. 

In his June 2007 correspondence, the Veteran indicated that he was sent to            San Antonio, Texas for basic training, and that wearing a fatigue hat for the thirteen weeks he was in basic training in heat and sunshine he was sunburned very badly. At the end of basic training he was sent to Mather Field, Sacramento where he was a camera technician repairing cameras and installing cameras in the aircraft every day on the ramp exposed to lots of sun. His next assignment was in Okinawa where he was again exposed consistently to the sun. According to the Veteran, many physicians had told him that skin cancer developed at a relatively young age.            He had since been diagnosed with skin cancer, including squamous cell carcinoma on his left ear, and had had numerous basil cell carcinomas taken off his face and neck. The Veteran indicated that he was not a swimmer, boater or interested in any sports in water, nor had he ever been offered a sun protective while in the service. After he got out of the service and since sunscreen became available he had used it continually when outdoors in the sun. In later correspondence, he also alleges that he was on the flight line working in the sun on a daily basis for each of his duty stations during service.

Records of VA outpatient treatment are consistent with monitoring and treatment for episodes of skin cancer beginning in the early-2000s and continuing thereafter, with follow-up and ongoing removal of cancerous lesions from affected areas. 

The Veteran has provided medical journal articles and other health information resources providing a background as to the incidence and treatment options for various forms of skin cancer.

During the October 2010 Board hearing, the Veteran testified as to having been repeatedly stationed in environments with extensive sun exposure during service. He stated that for sun protection he was issued a fatigue hat, but that this left exposure to sunlight over both ears, where he later developed skin cancer.                         He recalled having developed a bad sunburn in service, with peeling and oozing skin for which he used Noxzema cream. The Veteran further recounted that in 1951 while still in service he underwent surgery to remove lumps in both breast regions of the chest, by private treatment providers, records of which were not available. The Veteran related that he had experienced difficulty with skin cancers since the mid-1950s. 

The Veteran underwent VA Compensation and Pension examination in          February 2011. At that time, he reported that he did not recall the exact onset of his skin cancers. He had a complex skin history. He recalled he had a right breast lump around 1951 just before separation from service, and he underwent a procedure to have both breasts removed in July 1951. He did indicate that the issue here was a mass in his breast, not a lesion on his skin. According to the Veteran, he was diagnosed with Hailey Hailey disease in the 1970s. He recalled getting freezing treatments of skin lesions around that same time. He recalled beginning to have skin cancers diagnosed in the 1980s. Review of VA records definitively documented from about 2004 onward the occurrence of cancers, all treated with removal, either shave biopsies or surgery. His post-service occupational history reportedly did not involve substantial sun exposure.  

Following a physical examination, the diagnosis given was: 1) skin cancers, multiple, with both basal cell and squamous cell cancers having been treated in    the Veteran, but no cancers now; 2) Hailey Hailey skin disease; 3) multiple actinic keratosis, treated in dermatology clinic with liquid nitrogen; 4) breast mass operation, remote. The VA examiner then expressed the following opinion:

It is not at least as likely as not that any basal cell carcinoma 
or squamous cell carcinoma had its onset in service or manifested 
to a degree of 10 percent or more within one year from date of 
release from service. Evidence does not support a diagnosis of 
basal cell or squamous cell cancer within one year from date of 
service release. Notes outlined above from 1966 document no 
history of skin cancers, and this was years after the service. 
Basal cell [carcinoma] was likely first noted after 1966, around 
the 1970s and his squamous cell cancers were likely diagnosed 
even after that. Thus, evidence does not support that the Veteran 
had any basal cell carcinoma or squamous cell carcinoma, or that 
these conditions were first manifested in the service, or within a 
year from release of service. It is more likely that these conditions 
started many years after the service, certainly after 1966.

It is also not likely that the Veteran's bilateral breast mass removals 
or breast surgeries were related to, due to, or aggravated by any 
skin cancers, including basal cell or squamous cell cancers. Notes 
document a breast mass, under the skin that was removed. This 
is not suggestive of any type of skin cancer. Also, skin cancers are typically not in this area and the treatment with breast mass removal 
is not typical of skin cancer treatment. Therefore, it is more likely 
that his breast mass history and surgeries area not related to his 
skin cancers and are also not suggestive of skin cancers, and that 
this issue is more likely a separate and unrelated condition to the 
issue of basal or squamous cell cancers.

It is not as likely as not that any currently diagnosed skin disorder, 
to include basal cell carcinoma, squamous cell carcinoma, Hailey 
Hailey disease, or actinic keratosis, is otherwise related to the 
Veteran's period of active service. The issues of basal and 
squamous cell cancers have been addressed above. Additionally, 
both skin cancers have cumulative, chronic sun (UV) exposure as a significant risk factor for the cause of these cancers. Childhood 
exposure to UV light may also have an important impact compared
with adult exposure. There are also genetic factors for both these  cancers. The Veteran is also of fair complexion, which is a risk
factor. In consideration of the Veteran's lifelong sun exposure, 
to include growing up in Southern California, and also living 
there after service, and also in Hawaii, it was more likely that
the Veteran's sun/UV exposure outside of military service far 
outweighed the exposure he had in service (which was four 
years). Therefore, it is not likely that his service sun exposure 
contributed to his basal and squamous cell cancers, and it is 
more likely these cancers were due to UV exposure outside 
service. 

The issue of the Veteran's actinic keratosis is the same as his skin cancers. Risk of actinic keratosis is also cumulative sun exposure, 
and rationale for his actinic keratosis is the same as with his skin 
cancers. ...Actinic keratosis are not cancers, but some actinic 
keratoses lesions can change into squamous cell cancers. In terms 
of issue of aggravation, in regard to the Veteran's actinic keratosis, 
basal cell cancers, and squamous cell cancers, it is less likely than
not that the Veteran's military service activities or exposures 
caused any significant aggravation to these conditions. The 
rationale being the same as above, his sun/UV exposure in the 
service is a very small proportion compared with his cumulative exposures outside of the service.

Hailey Hailey disease is a hereditary, genetic disorder and 
there is no medical rationale to tie in his service-related 
activities or exposures to this disorder. It was also diagnosed 
years after the service, based on records. It is more likely that
the Veteran's Hailey Hailey disease is due to factors (hereditary/
genetic) outside the service and not related to this military and
less likely that this disease is due to or aggravated by his 
military service activities or exposure. There is also no evidence
to support that this condition was present within a year of 
during the service. Evidence supports that this disease was 
diagnosed many years after the service, in 1969. 

Having duly reviewed the Veteran's medical history, and with application of the essential criteria for service connection, the claims under consideration are being denied. In so doing, the Board is mindful that the Veteran for the past twenty years approximately does have a medical history of treatment for skin cancer, and moreover, the Board regards as competent and credible his allegation of frequent exposure to sunlight without adequate protection over the ears for several years during his active military service. This all notwithstanding, the most compelling medical evidence before the Board effectively weighs against the Veteran's claims on the key issue of medical causation. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability.             See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). In this instance, the causal nexus to a history of sun exposure during service is not substantiated. The Board has also attempted, where possible,  to consider all potential grounds of recovery here afforded by the evidence.                  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."). To this effect, however, this alternative theory of recovery - attempting to link present diagnosed skin cancer with what are the Veteran's historically present other dermatological conditions - likewise does not substantiate his claims.

First, the Board considers the Veteran's claim in relation to averred frequent exposure to sun during service, which is a cognizable theory of recovery under    VA law. See Perry v. West, 12 Vet. App. 365 (1999). The Board realizes that the Veteran indeed may have had extensive sunlight exposure therein, as described,  and does not question at all this fact. What remains to be demonstrated is a causal linkage between that alleged in-service injury and present disability, and this is a medical determination within the discretion of an informed physician's inquiry. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). The medical opinion from the February 2011 VA examiner is well-reasoned and persuasive, and basically rules out any such causal nexus.               See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). According to the VA examiner, both basal cell and squamous cell cancer had their onset roughly two decades or later following separation from service, and thus clearly did not occur therein. More directly addressing the Veteran's contentions, the examiner found it unlikely that in-service sun exposure contributed to subsequent onset of skin cancer, given several factors - genetics, relatively limited scope of in-service exposure in terms of years, and considerable post-service exposure based on locale. It should be noted that the VA examiner appears to have duly considered the Veteran's own reported assertions of in-service injury, along with review of documented medical history. Apart from the foregoing VA opinion, there is no other competent opinion of record, or for that matter, any factual basis in the record, upon which to conclude that the Veteran's skin cancer was directly the result of the sun exposure sustained just during service. 

The Board is aware of the Veteran's own assertions that his skin cancer originated from in-service sun exposure. Whereas in some situations a competent lay opinion is particularly probative in reaching a medical nexus determination (such as where causation is readily observable - for instance, immediate injury due to a slip-and-fall incident), here the onset of the condition claimed was significantly attenuated from in-service sun exposure by several years. Certainly the Veteran's description of his sun exposure and lack of sun protection are directly relevant. However, as to whether this was the actual cause of later diagnosed skin cancer, given the time interval, as well as competing etiologies, ultimately a qualified medical opinion is best suited to resolving the subject of causation. Therefore, the most competent evidence weighs against this claim as to whether the Veteran's condition of skin cancer affecting the ear region is attributable to in-service exposure to sunlight.

As to whether there is any remaining basis upon which to find an association between diagnosed skin cancer and the Veteran's active military service, the evidence does not substantiate any alternate theory of recovery. The Board has considered whether any condition that is confirmed as having an earlier onset than actual skin cancer (and is thereby potentially service-related) may have developed  later into skin cancer. While the evidence reflects that the Veteran underwent his bilateral breast removal procedure in 1951, while still in service, this was not shown to have involved the skin surface, or otherwise any region where skin cancer would have developed. The February 2011 VA medical opinion likewise ruled out the possibility of a causal relationship between skin cancer and breast removal surgery, on similar grounds. Moreover, to the extent the Veteran has had actinic keratoses, for perhaps even longer than actual skin cancers, the VA examiner has explained that the underlying actinic keratoses themselves are not likely related to in-service sun exposure, for a near identical rationale as that already articulated. 

Moreover, to the extent the Veteran does have a diagnosis of Hailey Hailey disease, there is no competent evidence indicating or suggesting that this condition can cause or contribute to the onset of skin cancer. For that matter, service connection for Hailey Hailey disease was denied by a now final Board decision, and thus it would not be possible as a matter of law to establish service connection for skin cancer as secondary to Hailey Hailey disease under 38 C.F.R. § 3.310. Nor does the February 2011 VA examiner's opinion provide any basis to otherwise reopen the previously denied claim for service connection for Hailey Hailey disease, given the examiner's underlying finding that this particular condition was hereditary and also not aggravated during military service, including sun exposure. Accordingly, on the whole, there is no alternate basis to demonstrate service connection including through potentially linking diagnosed skin cancer with an existing dermatological condition that more clearly did have a service origin.

For these reasons, the Board is denying the claims on appeal. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

ORDER

Service connection for squamous cell carcinoma is denied.

Service connection for basal cell carcinoma is denied.  




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


